Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 27, 2018

                                       No. 04-18-00407-CV

          TRINITY MESA REAL ESTATE SERVICES, LLC and Matthew Coale,
                                Appellants

                                                 v.

                 SERVICE LIFE & CASUALTY INSURANCE COMPANY,
                                    Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-05243
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
         After this court granted their first motion for extension of time, appellants’ brief was due
September 24, 2018. On the due date, appellants filed their second motion for extension of time,
asking for an additional thirty days in which to file their brief. The motion is unopposed. After
review, we GRANT appellants’ second motion for extension of time and ORDER appellants to
file their brief in this court on or before October 24, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court